Exhibit 10.44

SUMMARY OF CASH COMPENSATION

FOR DIRECTORS OF

WORTHINGTON INDUSTRIES, INC.

(Approved June 29, 2011 and effective September, 2011)

On June 29, 2011, the Board of Directors (the “Board”) approved the following
changes to the cash compensation for non-employee directors of Worthington
Industries, Inc. (the “Company”), based on market information. The changes take
effect September, 2011. Non-employee directors of the Company receive the
following cash compensation. Directors who are employees of the Company receive
no additional compensation for serving as members of the Board or as members of
Board committees. Directors are reimbursed for out-of-pocket expenses incurred
in connection with their serving as directors, including travel expenses.

 

     Prior      New  

Annual Retainer:

   $ 45,000       $ 55,000   

Lead Independent Director Annual Retainer:

   $ 25,000       $ 25,000   

Attendance at a Board Meeting (including telephonic meetings):

   $ 1,500       $ 1,500   

Audit Committee Chair Additional Annual Retainer:

   $ 10,000       $ 15,000   

Compensation Committee Chair Additional Annual Retainer:

   $ 7,500       $ 10,000   

Committee Chair (other than Audit or Compensation) Additional Annual Retainer:

   $ 7,500       $ 7,500   

Attendance at a Board Committee Meeting (including telephonic meetings):

   $ 1,500       $ 1,500   